CALDWELL, Circuit Judge.
A motion is made in this case by the Eirst National Bank of Denver, the plaintiff in error, “for a rule or order permitting it to file a supplemental bill of exceptions” to bring to the attention of this court an alleged occurrence at the trial of the cause of which no mention is made in the bill of exceptions contained in the record now on Ale in this court. The motion is accompanied by several affidavits, which purport to set out certain remarks of the attorney for the defendant in error in his argument of the case to the jury in the circuit court. Whether the motion made contemplates that this court shall accept these affidavits as a. supplemental bill of exceptions, or shall order the lower court to accept them and grant a supplemental hill of exceptions founded *224thereon, or what “rale or order’’ it is desired that this court shall make in the premises, is not indicated by the motion, and it is not material to inquire; for, in any aspect of the question, the motion must be and is denied, on the authority of the following cases: Bank v. Eldred, 143 U. S. 293, 298, 12 Sup. Ct. 450, 36 L. Ed. 162; Honey v. Railroad Co., 27 C. C. A. 262, 82 Fed. 773; Rollins v. Board, 24 C. C. A. 298, 78 Fed. 741; Case v. Hall, 36 C. C. A. 259, 94 Fed. 300, 302.